213 Ga. 352 (1957)
99 S.E.2d 144
FOUNTAIN
v.
GEORGIA MARBLE COMPANY et al.
19665.
Supreme Court of Georgia.
Argued May 13, 1957.
Decided June 12, 1957.
Smith, Field, Doremus & Ringel, Palmer H. Ansley, Richard D. Carr, for plaintiff in error.
Marshall, Greene & Neely, Edgar A. Neely, Jr., contra.
MOBLEY, Justice.
Certiorari was granted in the instant case and in Royal Indemnity Co. v. Coulter, 213 Ga. 277 because of a conflict in the decisions of the Court of Appeals as to what constitutes the notice required to be given by Code § 114-303. The decision of the Court of Appeals in the Coulter case was reversed. In the instant case it was correctly held that the notice required to be given by Code § 114-303 is notice of an injury by accident arising out of and in the course of the employment, and the judgment of the Court of Appeals is affirmed.
Judgment affirmed. All the Justices concur.